Case 1:18-cv-00517-JB-N Document 64 Filed 09/13/19 Page 1 of 1             PageID #: 732



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

THE PRUDENTIAL INSURANCE                   )
COMPANY OF AMERICA                         )
    Plaintiff,                             )
                                           )
v.                                         ) CIVIL ACTION NO. 1:18-00517-JB-N
                                           )
MADISON R. BROWN, et al.,                  )
    Defendant.                             )

               ORDER SETTING TELEPHONIC CONFERENCE

     This action is before the Court on the Response to Order to Show Cause (Doc.

63). In light of the foregoing, this action shall come before the undersigned for a status

conference by telephone on Wednesday, September 18, 2019, at 10:00 a.m.

(Central Standard Time). To access the telephone conference, the parties are to

use the following numbers:

             CALL IN              888-278-0296

             ACCESS CODE          3668069

     At least one attorney of record for each counseled party must participate in the

status conference. Pro se parties must participate personally.

     Conference participants are requested to abstain from using either cell phones

or the conference option on landline phones, due to their propensity to disrupt the

recording system.

      DONE and ORDERED this the 13th day of September 2019.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE
